Citation Nr: 0735416	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision which denied, 
inter alia, service connection for bilateral hearing loss.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has hearing loss as a result of 
noise exposure in service.  He maintains that there are 
potentially relevant records that have not yet been obtained.

Specifically, the veteran claimed in both a written statement 
accompanying his March 2005 VA Form 9 and a written statement 
submitted in May 2005 to have been prescribed hearing aids at 
a VA Medical Center in Ft. Smith, Arkansas, or alternatively, 
at a clinic operating on behalf of the VA called Fav-Audio-
Gillison or Fav-Audio Sheldon Clinics in Fayetteville, 
Arkansas.  It does not appear that an attempt has been made 
to obtain these records.

In addition, the veteran indicated that he was recruited by 
the Arkansas National Guard Unit #39 in Booneville, Arkansas, 
shortly after service separation in 1963, and told them that 
he had hearing loss.  He related that the National Guard Unit 
was still active.  While remote, an attempt should be made to 
ascertain whether the Unit has any reports related to the 
veteran's recruitment.  

While the Board regrets the delay necessitated by the remand, 
the outstanding records must be sought prior to adjudication 
of the claim as they appear to be VA treatment and service 
department records relevant to his claim.  

In addition, since hearing loss has apparently been shown (he 
indicates that he has been fitted with hearing aids) and his 
DD-214 suggests the potential for noise exposure (truck 
mechanic), the Board finds that a remand is needed for a 
medical nexus opinion.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Medical Center in Ft. Smith, Arkansas.  
If no records are available, that should 
be so noted in the file.

2.  After the veteran signed the 
appropriate releases, obtain treatment 
records from the Fav-Audio-Gillison and 
Fav-Audio Sheldon Clinics in Fayetteville, 
Arkansas.  

3.  Ask the Arkansas National Guard Unit, 
identified by the veteran as the 39th, if 
they have records pertaining to the 
veteran's recruitment in 1963, 
particularly any reason for his rejection.  
If records are available, associate those 
with the claims file.  

4.  The veteran should be scheduled for an 
examination to determine the severity and 
etiology of any hearing loss disability.  
After reviewing the claims file and 
examining the veteran, the examiner should 
enter an opinion as to the most likely 
etiology of the veteran's defective 
hearing.  Specifically, it should be 
indicated whether the veteran's defective 
hearing is as likely as not related to 
noise exposure during active military 
service, occupational noise exposure after 
service, advancing age, or some other 
cause.  If a determination can not be made 
without resort to speculation, that matter 
should also be set forth in the claims 
folder. 

5.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

